Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The Applicant’s drawings, specification, and claims filed on 10/1/2020 have been fully considered. This action is the first, non-final Office Action for this application.  Claims 1-20 are pending and examined below.

Claim Objections
2.	Claim 19 is objected to because of the following informalities:

a)	Claim 19 recites "includes" which should be amended to "include" to be grammatically correct. Correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claim 1 recites  "transferring a subject property from the original seller to a platform provider representative”.  This limitation is indefinite for three reasons:

i)	The limitation is indefinite because it can be interpreted as either: 1) transferring legal title to the platform provider representative from the original seller, or 2) transferring information about the property to the platform provider representative which creates the tokens for sale by the original seller. Par [0057] of the PG Pub Specification discloses, "Next, the method can proceed to step 215 wherein the subject property can undergo a real estate closing in accordance with the laws and regulations of the local where the subject property is located. The closing can function to transfer the legal ownership of the subject property from the registered user (e.g., seller) to the platform provider".  This disclosure states legal title "can" (but may not) transfer to the platform provider before digital tokens are created and sold.  Nonetheless, the Examiner interprets legal title is transferred from the original seller to the platform provider representative.

ii)	The Examiner is unable to interpret what comprises a platform provider "representative".  Par [0056] of the PG Pub Specification discloses,  "As shown at FIG. 2, the method 200 can begin at step 205 wherein the registered user can enter into a contract to sell a subject property with the platform provider (e.g., FREXA or a FREXA affiliate/holding company, for example) or other entity chosen by the platform provider as the buyer". 

iii)	 The claim does not require the platform provider system to execute the transfer, i.e., the property could be transferred separately via paper filings at the county recorder's office.  Par [0008] of the PG Pub Specification discloses, "The platform can function to establish communication between the various interfaces to facilitate a purchase of real property from an original seller to a platform provider representative. The purchase can include a transfer of legal title from the original seller to the platform provider …".

	Given the preceding items I, ii, iii and applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this Claim 1 limitation as "transferring, via the platform provider system, legal title to a subject property from the original seller to an entity associated with or chosen by the [[a]] platform provider

Dependent claims 2-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claim 1 recites, "establishing communication between a plurality … ". This limitation can be interpreted as either establishing communication channels or actually communicating. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the method step is positively recited as "

Dependent claims 2-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claim 3 recites, "The method of claim 1, wherein said selling a subject property comprises: transferring legal title of the subject property, and recording a property deed".   This limitation is indefinite for three reasons:

i)	The limitation "selling a subject property" lacks antecedent basis regarding both "said selling" and "a" subject property which the Examiner interprets as "the" subject property.

ii)	Par [0057] of the PG Pub Specification discloses, "In various embodiments, the platform provider can take title to the subject property, and within that title grant ownership rights all holders of tokens to be assigned to the property by the system. This can be accomplished through one or more processes such as assigning individual deeds to token holders, through a partnership shares/units arrangement and/or via any number of other legally enforceable processes". The Examiner is unable to clearly interpret if "selling" the property in this case refers to selling the property from the original seller to the platform provider representative or selling tokens from the original seller to subsequent token buyers. 

iii)	The Examiner is unable to clearly interpret where the property deed is recorded, i.e., at the county recorder's office as usual, or merely with in the platform provider system. Par [0042] discloses, "As described herein, the real estate interface devices 110 can be communicatively linked with and/or operated by any number of other groups or agencies involved in the research, transfer, and/or recording, of real estate transactions. Several nonlimiting examples include but are not limited to clerk(s) of courts, property appraisers, county records department, title companies, insurance companies, mortgage companies, and/or tax collectors among others, for example".  However, the Specification is silent regarding where the deed contemplated in Claim 3 is recorded. As the Examiner understands the real estate process, there is no legal requirement that a deed be publicly recorded, although it would be unwise not to publicly record a deed in a legacy-style real estate transaction. Because the intent of the invention seems to move away from legacy-style transactions having records maintained at county offices toward transactions recorded in a blockchain, the Examiner is unable to interpret where the deed in Claim 3 is "recorded".

Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this Claim 3 limitation as, "wherein transferring the subject property comprises[[:]] transferring legal title of the subject property from the original seller to the platform provider representative, and recording a property deed representing the legal title of the platform provider representative in a county record".  However, with this interpretation, some of the Claim 3 limitations are redundant vs. Claim 1.	

Dependent claim 4 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 

c)	Claim 4 recites, "executing, via the platform provider representative, one of an individual deed or a partnership share to each owner of one of the plurality of generated digital tokens for the subject property". This limitation is indefinite because partnership shares are not typically "executed" but are "assigned".  Par [0057] discloses, "This can be accomplished through one or more processes such as assigning individual deeds to token holders, through a partnership shares/units arrangement and/or via any number of other legally enforceable processes". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as "executing an individual deed or assigning a partnership share, via the platform provider representative, 

d)	Clam 5 recites, "wherein the plurality of digital tokens assigned to the subject property comprise a value that is equal to a cash value of the subject property". Because, per Claim 1, the tokens are deposited to the digital wallet of the original seller, this limitation is indefinite because the "cash value of the subject property" can be interpreted as the purchase price from the original seller, or the market price at which the tokens will be sold to new buyers.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the cash value of the subject property in Claim 5 is the market price at which the tokens will be sold to new buyers.

e)	Claim 18 recites, "wherein the landlord options include at least one of managing building operations, or voting for building actions".  Par [0072] of the Specification discloses, "Because property tokens are legally tied to property ownership via a recorded deed or other such instrument, token holders become Landlords of the subject properties, and have rights proportional to their individual ownership percentage. To this end, the system 100 includes functionality for providing token owners with options for overseeing the ongoing business aspects of their subject properties. Several nonlimiting examples of such options include, but are not limited to providing token owners with the ability to managing building operations (e.g., building janitorial services, leasing agents, maintenance personnel), vote for building actions (e.g., renovations, allowance or rejection of potential tenants), and collecting rental income if cash flow is in place via lease agreements with property tenants". The Examiner is unable to determine how the collective group of token owners (i.e., a collective group of landlords) would "manage building operations" via a provided landlord option on a buyer interface other than voting on proposals submitted by someone or something (e.g., the platform provider). The drawings do not include a figure to clarify this indefiniteness. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as,  "wherein the landlord options include 

f)	Claim 19 recites, "wherein the landlord options include[s] collecting rental income from a tenant of the subject property for which the at least one generated digital token is assigned".  Par [0072] of the Specification discloses, "Because property tokens are legally tied to property ownership via a recorded deed or other such instrument, token holders become Landlords of the subject properties, and have rights proportional to their individual ownership percentage. To this end, the system 100 includes functionality for providing token owners with options for overseeing the ongoing business aspects of their subject properties. Several nonlimiting examples of such options include, but are not limited to providing token owners with the ability to managing building operations (e.g., building janitorial services, leasing agents, maintenance personnel), vote for building actions (e.g., renovations, allowance or rejection of potential tenants), and collecting rental income if cash flow is in place via lease agreements with property tenants". The Examiner is unable to determine how (or why) a collective group of token owners (i.e., a collective group of landlords) would "collect rental income from a tenant" via a provided landlord option on a buyer interface. The drawings do not include a figure to clarify this indefiniteness.	 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1, 4, 5, 7-11, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a method (i.e., a series of steps or process) for performing and facilitating fractional real estate ownership (Specification, Par [0002]).  The method is accomplished using a system of generic computing components (i.e., one or more processors, a program memory, and a tangible non-transitory computer-readable medium) storing and executing programmed instructions.

Independent Claim 1 recites:
transferring a subject property from the original seller to a platform provider representative;
generating, via the platform provider system, a plurality of digital tokens that are assigned to the subject property;
depositing the plurality of generated digital tokens to a digital wallet of the original seller.

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Transferring property in return for digital tokens (e.g., shares of stock) placed in a seller's account is a Fundamental Economic Practice
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "establishing communication between a plurality of user interface devices and a platform provider system over a network" to perform the steps of transferring a subject property, generating a plurality of digital tokens, and depositing the plurality of digital tokens to a digital wallet of the original seller.  These additional computing elements are recited at a high level of generality. The claim does not recite what comprises a platform provider system (e.g., a platform provider system comprising at least one processor). In addition, Claim 1 recites generating and depositing the digital tokens into the seller's wallet, but does not recite a transaction (e.g., a transfer of one or more tokens from the seller to a buyer) to integrate the additional elements with the abstract idea into a Practical Application. 

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to transfer a subject property, generate a plurality of digital tokens, and deposit the plurality of digital tokens to a digital wallet of the original seller. amounts to no more than mere instructions to apply the exception using generic computer components.  The digital tokens can be merely electronic representations of shares of a stock, for example. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   

Dependent claims 2, 3 (see the rejection under 35 U.S.C. 112(b) above), 6, and 12 to 16 recite additional elements that, if rolled into independent Claim 1, may overcome the 101 rejection.  Claims 12-16 recite providing a token buyer interface, receiving an instruction to buy one or more tokens, transferring funds to the seller, transferring the one or more tokens from the digital wallet of the seller to the digital wallet of the buyer, and recording the transaction in a blockchain ledger.  The dependent claims integrate the technology into the solution to buy/sell fractional interests in property via digital tokens because fractional interests in a (single) subject property recorded in a blockchain are easily created and transferred, require the technology to effect blockchain transfers, and have different characteristics from shares of stock, for example.   

Dependent claims 4, 5, 7-11, and 17-20 do not provide additional elements that amount to significantly more than the judicial exceptions.  These dependent claims recite, executing deeds/shares, tokens representing a cash value, uploading/obtaining property information as part of a due diligence process, displaying property information, providing management interfaces, and providing an interparty sale interface. Each of these dependent claims is well understood, routine, and conventional in the context of property transactions and existing technologies.  

Therefore, Claims 1, 4, 5, 7-11, and 17-20  are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1--16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0211134 by inventor Peter Dwight Sahagen, et al., filed on March 20, 2019 (hereafter, Sahagen), in view of,

	U.S. Patent Application Publication No. 2019/0287195 by inventor Justin Lee, et al., filed on March 13, 2018 (hereafter, Lee), in view of,

	WIPO Publication No. WO 2010/009517 by inventor Luke Dominic Pym, et al., filed on July 27, 2009 (hereafter, Pym), in view of,

	Korean Publication No. KR 20210050527 by inventor Scott Overholser, et al., filed on August 9, 2019 (hereafter, Overholser)

a)	Regarding Claim 1, Sahagen teaches:  generating, via the platform provider system, a plurality of digital tokens that are assigned to the subject property (Sahagen, Par [0078])

b)	Regarding Claim 1, Sahagen teaches: establishing communication between a … user interface device(s) and a platform provider system over a network, wherein at least one of the plurality of user interface devices is operated by an original seller (Sahagen, [0024], [0054], [0057], [0074]).

	Sahagen Par [0074] cited above discloses, "At step 314, the system places the tokens and offerings onto the networked FREU platform, and these FREUs may be transacted upon in accordance with the rules and terms of the networked FREU platform". This step implies but does not specifically teach communication between a plurality of user interface devices.  However, Lee teaches:  in Par [0037], "FIG. 1 is a block diagram of an environment 100 related to at least some embodiments as disclosed herein. The environment 100 includes at least one buyer device, for example a buyer device 102. … Examples of the buyer device 102 include, but are not limited to, a personal computer (PC), a mobile phone, a tablet device, a personal digital assistant (PDA), a smart phone, a laptop, or any other computing device"; AND, in Par [0039], "The environment 100 also includes one or more investor devices, for example an investor device 104a to an investor device 104n. Each investor device corresponds to an investor. The investor is a person or an entity interested in investing in the real estate property. ... The investor devices are connected to the network 106 via which the investors access the real estate portal that supports equity sharing. Examples of the investor devices include, but are not limited to, personal computers (PC), mobile phones, tablet devices, personal digital assistants (PDA), smart phones, laptops, or any other computing devices". Also, Lee Fig 1 shows a "Seller Device 102".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine establishing communication with a seller device and a mobility platform (i.e., a platform provider) via a network as disclosed in Sahagen with establishing communication to a plurality of devices (including a seller device) as disclosed in Lee with the motivation of linking sellers and buyers for transactions.

c)	Regarding Claim 1, Sahagen teaches transferring information about a property to the platform in Par [0011], "… generating a real estate unit dataset, wherein said real estate unit dataset is based at least in part on information derived from said real estate unit fractionalization request, and wherein said real estate unit dataset comprises information associated with at least one real estate unit to be onboarded onto a fractionalized real estate unit network".  Sahagen does not teach: transferring a subject property from the original seller to a platform provider representative (See the Examiner's interpretation of "transferring" the property in the rejection under 35 USC 112(b) above).

	However, Pym is analogous art that teaches: on [p. 2, Ln 17-27], "In contrast, in one aspect, preferred embodiments of the present invention provide a method of processing coded information during a computer implemented process for trading in a commodity which has been delivered by or on behalf of the producer of that commodity to an administrator, the method comprising the steps of: issuing a token to the producer, which token signifies the receipt of the commodity from the producer; making available an online facility by which trading in the commodity can take place. It is preferred that the token is an electronic token"; AND, on [p. 7 Ln 25 to p. 8, Ln 12], "According to preferred embodiments of the invention which are illustrated in figure 12, the producer 16 of a commodity has the option of depositing that commodity into a pool. This option is also open to any entity which for the time being is the beneficial owner of the commodity. As is illustrated in figure 12, the beneficial owner 25 of a commodity (that is, the entity which is designated by the gTicket as being the beneficial owner of the commodity) makes a request 130 to the administrator 24 to deposit the relevant gTicket(or relevant gTickets) 26 into a pool. The Administrator 24 sends a notification 54 of change of beneficial owner to the custodian 28. The custodian 28 then sends a notification 58 to the pool operator 27, when the producer 16 delivers grain 15 to the storage provider 20, the producer 16 may nominate that a grain pool, and not the producer 16, is to be recorded in the records of the administrator 24 as the beneficial owner of the grain. According to such embodiments, the administrator 24 is still nominated as being the legal owner of the grain 15, but the relevant grain pool is named in the gTicket as being the beneficial owner of that grain. These embodiments then permit the grain pool operator 27 to trade in the grain, utilizing the facilities of the trading system 2 to do so. According to alternative preferred embodiments of the invention which are adapted to the situation where a trading pool operator requires legal ownership of the commodity, the owner of the commodity transfers legal title to that pool operator. According to yet further preferred embodiments of the invention, legal ownership of the commodity may be transferred to any party which would otherwise be entitled to beneficial ownership.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine transferring information about an asset for fractionalization (i.e., tokenization) as disclosed in Sahagen with actually transferring legal title to the asset as disclosed in Pym with the motivation of complying with a requirement of the pool (i.e., platform) operator as disclosed in the Pym alternative preferred embodiment. 

d)	Regarding Claim 1, Sahagen teaches generally placing generated tokens on the platform in Par [0074], "At step 314, the system places the tokens and offerings onto the networked FREU platform, and these FREUs may be transacted upon in accordance with the rules and terms of the networked FREU platform". Sahagen does not teach: depositing the plurality of generated digital tokens to a digital wallet of the original seller. 

	However, Overholser teaches: on [p. 2. Par 15], "The security token 102 is an encryption token representing securities. Securities can be replaceable and circulating financial instruments that hold any type of monetary value. Securities can represent title status, creditor relationships, or a right to title that appears as an option. Examples of securities include real estate … The security token 102 may be implemented as a smart contract (e.g., stored) on the distributed ledger 122 (e.g., a blockchain)"; AND, on [p. 3, Par 12], "The security token 102 is, for example, part of a pre-Initial Public Offering (pre-IPO) to a dark pool of qualified investors in accordance with the relevant exemption from SEC regulations … The STO may include the distribution/issuance or sale of securities represented by the security token 102. Optionally, the STO may include assigning them to one or more wallets belonging to the owner 112 or issuer 114, for example. In examples, all distributed security tokens 102 may be initially assigned to a wallet belonging to the owner 112 or issuer 114 before being assigned to individual investors 120".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine creating and placing tokens on the platform as disclosed in Sahagen with initially depositing the tokens to the digital wallet of the original seller as disclosed in Overholser with the motivation of providing assets representing fair value (i.e. tokens) to the seller in return for transferring the real property to the provider platform representative.

e)	Regarding Claim 2, Sahagen teaches: The method of claim 1, wherein the subject property comprises a piece of real property, and each of the generated digital tokens comprise asset-based digital tokens (Sahagen, Par [0001], [0078]).

f)	Regarding Claim 3, Sahagen does not teach: The method of claim 1, wherein said selling a subject property comprises: transferring legal title of the subject property, and recording a property deed.  As previously described for Claim 1, Overholser discloses transferring property ownership to the pool operator (i.e., platform provider).  Overholser does not teach transferring title and recording a deed for real estate. However, Lee teaches in Par [0083], "As second sub-step of step 440, when property closes escrow, as depicted in step 434, system first check if the Property Title block hash key exists in “Public block for Title”. If it already exists, continue to update block chain. If it doesn't exist, continue to create/insert block for Property Title ownership data, as there can be only a single, unique block for each unique property legal address and system will generate property title public block Hash key. Various information of the property ownership will be stored, including deed, Trustee name and address, and property price purchased, trust information, as well as Equity Sharing Agreement terms. Property block hash key is then passed from server 108 and stored in storage device 114 that hosts various databases pertaining to real estate properties".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine transferring property information for tokenization as disclosed in Sahagen with actually transferring property ownership (i.e., title) and recording a deed as disclosed in Lee as a combination of prior art elements according to known methods to yield predictable results.  

g)	Regarding Claim 4, Sahagen Par [0050] discloses, "In preferred embodiments, the system employs a networked ownership platform. The networked ownership platform is configured to manage and oversee, in part, a distributed yet cooperating network of individual legal entities which are trusts or trust-like entities to hold legal title to real properties and reserve much of the beneficial title for the benefit of the members who are legally limited beneficiaries in these entities"  Sahagen does not specifically teach, "The method of claim 3, further comprising: executing, via the platform provider representative, one of an individual deed or a partnership share to each owner of one of the plurality of generated digital tokens for the subject property".

	However, Lee teaches in Par [0100], "At step 720, at the completion of trading when closing process is completed between matched ‘Buy Trade’ and ‘Sell Trade’, as depicted in step 718, platform will perform update to fractional property blocks for both buyer and seller. This step enables platform to record the conveyance of the fractional ownership between seller and buyer on the block chain, without the need to file paper deed with local county recorder office. Block chain fractional ownership data can be changed only when provides ‘private key’, since we are removing ownership from Seller digitally on the computer network, platform needs to verify the identity of the seller to safeguard the seller from unauthorized selling. Two (2) sub-steps to update ownership are performed: step 720 sub-step 1: update or create fractional property block for buying investor and step 720 sub-step 2: update fractional property block for selling investor". The Examiner interprets "This step enables platform to record the conveyance of the fractional ownership between seller and buyer" as disclosed in Lee embodies  "executing ... an individual ... partnership share to each owner" as claimed.

h)	Regarding Claim 5, Sahagen teaches "The method of claim 1, wherein the plurality of digital tokens assigned to the subject property comprise a value that is equal to a cash value of the subject property" (Sahagen, Par [0012]).

i)	Regarding Claim 6, as previously described for Claim 1, Overholser teaches depositing tokens to the wallet of the original seller.  Sahagen teaches: The method of claim 1, further comprising: recording, via a blockchain ledger, the deposit of the plurality of generated digital tokens to the original seller (Sahagen, Par [0039]).

j)	Regarding Claim 7, Sahagen teaches:  The method of claim 1, further comprising: uploading, via the platform provider system, information about the subject property onto a platform provider database (Sahagen, Par [0059], [0069]).

k)	Regarding Claim 8, Sahagen teaches:  The method of claim 7, wherein said information about the subject property includes … a property address, … a property description …. (Sahagen, Par [0059]). Sahagen does not teach the information includes  a property name, … a property value, … and a property photograph. However, Lee discloses a property name and value in Figure 16 and Figure 23, and a photograph in Par in Par [0053], "Based on real estate agent inputs—this includes processing based on trust sale, short sale, inspection, disclosure, property photo, …"

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine providing information about a property as disclosed in Sahagen to include a name, value, and photo as disclosed in Lee as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

l)	Regarding Claim 9, Sahagen does not teach: The method of claim 7, wherein said information about the subject property comprises property tenant information that includes a property tenant name, a financial guarantor, and an identification of occupied space by each property tenant. However, Lee discloses in Par [0069], "The method 400 enables buyers and investors to co-own the same property, and perform property search, due diligence, offering, commitment, ordering appraisal, and complete the entire escrow process".  The Examiner interprets "due diligence" as disclosed in Lee embodies "a property tenant name, a financial guarantor, and an identification of occupied space by each property tenant" as claimed. Gathering all available property information for an investment property as part of the due diligence process was well-known to persons having ordinary skill in the art long before the application was filed.

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine providing information about a property including an appraisal as disclosed in Sahagen to include due diligence information as disclosed in Lee as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 
 
l)	Regarding Claim 10, Sahagen does not teach:  The method of claim 7, wherein said information about the subject property comprises due diligence documents that include a property survey, a property appraisal, and a property condition report. However, Lee discloses in Par [0069], "The method 400 enables buyers and investors to co-own the same property, and perform property search, due diligence, offering, commitment, ordering appraisal, and complete the entire escrow process".  The Examiner interprets "due diligence" as disclosed in Lee embodies a "property condition report" and "survey" as claimed."

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine providing information about a property including an appraisal as disclosed in Sahagen to include due diligence documents as disclosed in Lee as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

m)	Regarding Claim 11, Sahagen teaches placing the property offerings on the mobile platform in Par [0074], "At step 314, the system places the tokens and offerings onto the networked FREU platform, and these FREUs may be transacted upon in accordance with the rules and terms of the networked FREU platform".  Sahagen does not teach: The method of claim 7, further comprising: displaying the uploaded information to the plurality of user interface devices. 

	However, Lee teaches in Par [0167], "Snapshot 1400 shows property listing information displayed on the portal"; AND, in Par [0169], "Snapshot 1600 shows the portal as seen by the investor using browse and invest tab. ‘Invest’ is the first step of the digital real estate purchase process".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine making the token offerings and property information available on the mobile platform as disclosed in Sahagen with displaying the uploaded information to the plurality of user interface devices as disclosed in Lee as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

n)	Regarding Claims 12 & 13, Sahagen teaches executing a token transaction in Par [0080], " At step 410, the system will process and execute a transaction on the FREU. The FREU transaction may require a user to execute one or more smart contracts associated with the FREU offering, and also may require the exchange of currency and effect the transfer of ownership from the original FREU owner to the purchasing user".  Sahagen does not teach: The method of claim 1, further comprising: providing, via the platform provider server, options to purchase at least one of the plurality of generated digital tokens using a buyer interface device. The method of claim 12, further comprising: receiving, via the buyer interface device, an instruction to buy at least one of the plurality of generated digital tokens.

	However, Lee teaches in Par [0169], "Snapshot 1600 shows the portal as seen by the investor using browse and invest tab. ‘Invest’ is the first step of the digital real estate purchase process".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine executing a token transaction on the mobile platform as disclosed in Sahagen with providing an "Invest" button (i.e., an option to purchase a token and an instruction to buy) in Lee as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

o)	Regarding Claim 14, Sahagen teaches: The method of claim 13, further comprising: transferring, via the platform provider  system, funds from a user account of the buyer interface device (Sahagen, Par [0080]).

p)	Regarding Claim 15, Sahagen teaches: The method of claim 14, further comprising: transferring, via the platform provider system, the at least one generated digital token from the digital wallet of the original seller, to a digital wallet of the user of the buyer interface device (Sahagen, Par [0080]).

q)	Regarding Claim 16, Sahagen teaches: The method of claim 15, further comprising: recording, via a blockchain ledger, the transfer of the at least one generated digital token from the original seller to the user (Sahagen, Par [0039]).


6.	Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sahagen, Lee, Pym and Overholser in view of U.S. Patent Application Publication No. 2020/0273122 by inventor Peter Dwight Sahagen, et al., filed on February 22, 2019 (hereafter, Sahagen2):

a)	Regarding Claims 17 and 18, Sahagen discloses in Par [0051], "In certain embodiments, the system may fully automate the process of maintaining and managing the associated real legal entities, maintaining and managing the real estate units, and maintaining and managing the enforcement of Housing Club Constitutions. Through a series of automated processes and artificial intelligence means, the system may be configured to automate these features, such as automatically processing administrative actions related to a trust or real estate unit (e.g., payment of mortgages, submission of taxes, generation and submission of legally required forms)"; AND, in Par [0067], "According to an embodiment of the present invention, a RE unit processing module 206 is configured to generate and process transactions associated with the real estate units managed and/or administered by the system. Transactions may include, but are not limited to: change of ownership; generating fractional divisions of a whole real estate unit; generating a joining of fractions associated with a real estate unit; processing of property management requests (e.g., maintenance, safety and security); processing of administrative/governmental requests (e.g., payment of taxes, submission of administrative forms); generation of valuations of real estate units; generation of equity valuations of users; processing of payment transactions associated with users; and any combination thereof".  Sahagen, Lee, Pym and Overholser do not teach: The method of claim 16, further comprising: providing, via the buyer interface device, landlord options for managing the subject property for which the at least one generated digital token is assigned. The method of claim 17, wherein the landlord options include at least one of managing building operations, or voting for building actions.

	However, Sahagen2 discloses in Par [0001], "Preferred embodiments of the present invention are directed to providing self-effecting social contracts for the management and maintenance of arrangements between individuals sharing a single real estate unit"; AND, in Par [0012], "5. Voting. The co-owners must retain the right to approve the hiring of any manager, the sale or other disposition of the Property, any leases of a portion or all of the Property, or the creation or modification of a blanket lien. Any sale, lease, or re-lease of a portion or all of the Property, any negotiation or renegotiation of indebtedness secured by a blanket lien, the hiring of any manager, or the negotiation of any management contract (or any extension or renewal of such contract) must be by unanimous approval of the co-owners. For all other actions on behalf of the co-ownership, the co-owners may agree to be bound by the vote of those holding more than 50 percent of the undivided interests in the Property"; AND, in Par [0014], "According to an embodiment of the present invention, the method further comprises the steps of: identifying one or more secondary users associated with said social contract; transmitting a vote request to each of said one or more secondary users, wherein said vote request is associated with said trigger event; receiving one or more responses from said one or more secondary users; and generating said social equity action, based at least in part on said one or more responses from said one or more users"; AND, in Par [0034], "The system in the preferred embodiment supports partial or fractional ownership of real estate units where membership in the underlying real estate unit is subject to terms of a social contract/social agreement amongst its members, referred to herein as a Housing Club Constitution. The Housing Club Constitution, and other associated house rules, obligations and social incentivization programs form the social frameworking aspect that allows, at least in part, for the social management provided by the system. Via the system, these private housing club(s) allow members to create a set of by-laws for fractionally owned real estate units which allows for members to be in control over whom they wish to associate with in their real estate units and how rules are administered for living in such shared real estate unit. This may be ownership via title or deed, or “beneficial ownership” as detailed below". 

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine performing management functions as disclosed in Sahagen with providing an interface to management options including voting for building actions as disclosed in Sahagen2 as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 
	
7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sahagen, Lee, Pym and Overholser in view of U.S. Patent Application Publication No. 2020/0051166 by inventor Myoung Gene Loh, et al., filed on November 16, 2018 (hereafter, Loh):

a)	Regarding Claim 20, Sahagen, Lee, Pym and Overholser do not teach: The method of claim 16, further comprising: providing, via the buyer interface device, options to sell the at least one generated digital token to another system user.

	However, Loh discloses: in Par [0044], "The token trading server 1040 may provide a token trading bulletin board where a potential seller intending to sell the token issued by the asset liquidization server 1030 and a potential purchaser intending to purchase the corresponding token can directly trade with each other. Here, with reference to FIG. 2, the token trading bulletin board being provided by the token trading server may post a selling notice written by the potential seller and/or a purchasing notice written by the potential purchaser"; AND, in Par [0045], "Referring to FIGS. 2 to 4, to explain specifically about a trading process, the potential seller may approach the token trading bulletin board being provided by the token trading server through an application program of the potential seller terminal 1060. The potential seller may write and upload a selling notice intending to sell the corresponding token on the corresponding token trading bulletin board. Here, the token situation bulletin board posted with detailed information on the tokens being managed by the assets trading system and the asset situation bulletin board posted with detailed information on the assets being managed by the assets trading system may be provided to the potential seller. …  With the selling notice posted on the token trading bulletin board, the potential purchaser may approach the token trading bulletin board through an application program of the potential purchaser terminal 1070". 

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating and selling fractionalized tokens as disclosed in Sahagen with providing an interface option to sell the at least one generated digital token to another system user as disclosed in Loh with the motivation of providing a trading/exchange platform for tokens similar to company share exchanges well-known by persons having ordinary skill in the art. 

The Examiner separately notes Loh teaches many of the claim limitations and concepts in the instant application for trading tokenized assets and recording the transactions via a blockchain ledger.

Additional Prior Art Considered
8.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further encompass the inventive concept described in the instant application:

a)	U.S. Patent Application Publication No. 2017/0116671 filed on October 28, 2015 by inventor Vince Clark teaches "transferring a subject property from the original seller to a platform provider representative; generating, via the platform provider system, a plurality of digital tokens that are assigned to the subject property; depositing the plurality of generated digital tokens to a digital wallet of the original seller" in: Par [0022], "Turning now to the drawings, exemplary FIG. 1 depicts a process flow diagram 100 for a method of leveraging certain business entities as real estate investment trusts (REITs), or specific subcategories of REITs such as umbrella partnership real estate investment trusts (UPREITs). First, as illustrated in FIG. 1, a stadium, or other such property, may be placed into an operating partnership 105. This may be either an existing operating partnership or a newly-created operating partnership, as desired. According to an exemplary embodiment, an operating partnership may be a form of limited partnership that includes a number of operating partnership units (“OP units”) that may be convertible to common shares. These OP units may be interchangeable with assets of the REIT, such as real estate; a property owner may contribute an owned property to the REIT in exchange for a certain number of OP units"; AND, Par [0023], "The owner of the stadium or other property that was placed into the operating partnership 105 may then receive a number of OP units 110 corresponding to their property contribution. The property owner may be able to exchange some or all of these OP units for shares 115, as desired"; AND, Par [0024], "These shares may then be sold to the public in an initial public offering 120".  This reference is analogous art for the claimed process except for recording transfers of fractional interests as digital tokens in a blockchain/distributed ledger.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691